Consent of Independent Registered Public Accounting Firm The Board of Trustees of Dreyfus Investment Funds: We consent to the use of our report, dated February 28, 2013, for Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds, incorporated by reference herein and to the references to our firm under the headings “Financial Highlights” in the prospectus and “Counsel and Independent Registered Public Accounting Firm” in the statement of additional information. KPMG LLP/s/ April
